Exhibit 10.1
SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of March 31, 2020, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”) and BELLICUM PHARMACEUTICALS,
INC., a Delaware corporation with offices located at 2130 West Holcombe
Boulevard, Suite 800, Houston, Texas 77030 (“Borrower”).
Recitals
A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of December 21, 2017 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of December 24, 2019, collectively, the “Loan Agreement”).
B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.Borrower desires to enter into the MD Anderson Asset Purchase Agreement (as
defined herein) pursuant to which Borrower agrees to (i) sell, convey, transfer,
assign and deliver to The University of Texas M.D. Anderson Cancer Center
certain Purchased Assets (as defined in the MD Anderson Asset Purchase
Agreement), and (ii) enter into certain other arrangements all as more
particularly described in the MD Anderson Asset Purchase Agreement.
D.Borrower has requested that Collateral Agent and Lenders (i) consent to the MD
Anderson Asset Purchase Agreement and the transactions contemplated therein as
more fully set forth herein, (ii) modify the repayment provisions of the Loan
Agreement, and (iii) make certain other revisions to the Loan Agreement as more
fully set forth herein. In exchange for the agreement of the Lenders and
Collateral Agent to (i) consent to the MD Anderson Asset Purchase Agreement and
the transactions contemplated therein as more fully set forth herein, and (ii)
modify the repayment provisions of the Loan Agreement, the Borrower has agreed
to grant to the Lenders and the Collateral Agent a new security interest in
Borrower’s Intellectual Property as of the Second Amendment Effective Date, all
as more fully set forth herein.
E.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement to set forth the agreement above, but only to the extent, and
subject to the terms and conditions and in reliance upon the representations and
warranties, set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Consent. Pursuant to Section 7.1 of the Loan Agreement, Borrower shall not
Transfer all or any part of its business or property without the prior written
consent of the Required Lenders, except for certain specifically enumerated
permitted Transfers. Notwithstanding anything to the contrary contained in
Section 7.1 of the Loan Agreement and provided that (i) all upfront payments,
royalties, milestone payments or other proceeds arising from the MD Anderson
Asset Purchase Agreement that are payable to Borrower or any of its Subsidiaries
are paid to a Deposit Account that is governed by a Control Agreement in favor
of Collateral Agent, and (ii) no Event of Default has occurred and is continuing
prior to, or would occur immediately after, as a result of the consummation
EAST\173196087.2

--------------------------------------------------------------------------------



of the transactions contemplated by the MD Anderson Asset Purchase Agreement,
Collateral Agent and Lenders hereby consent, subject to the terms hereof, to
Borrower’s the performance of Borrower’s obligations under the MD Anderson Asset
Purchase Agreement, and agree that the execution and performance of the MD
Anderson Asset Purchase Agreement shall not, in and of itself, constitute an
“Event of Default” under Section 7.1 of the Loan Agreement
3.Amendments to Loan Agreement.
3.1  Section 2.2(b) (Term Loan). Section 2.2(b) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:
“(b) Repayment. Borrower shall make monthly payments of interest only on each
Payment Date during the Interest-Only Period. Borrower agrees to pay, on the
Funding Date of the Term Loan, any initial partial monthly interest payment
otherwise due for the period between the Funding Date of the Term Loan and the
first Payment Date thereof. For each Payment Date which does not occur during
the Interest-Only Period, Borrower shall make equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule outlined in Annex I attached hereto, as applicable as
determined by (x) the date of the MD Anderson Closing Date, and (y) the date of
the achievement of the Capital Event; provided, however, that if the MD Anderson
Closing Date is after April 30, 2020 then Collateral Agent shall provide an
updated repayment schedule to account for the change in prepayment to be made on
the MD Anderson Closing Date in accordance with Section 2.2(d)(ii). All unpaid
principal and accrued and unpaid interest with respect to the Term Loan is due
and payable in full on the Maturity Date. The Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).”
3.2  Section 2.2(d) (Term Loan). Section 2.2(d) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:
“(d) Permitted Prepayment of Term Loan.
        (i) Borrower shall have the option to prepay all, but not less than all,
of the Term Loan advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Collateral Agent of its election to prepay the
Term Loan at least thirty (30) days prior to such prepayment, and (ii) pays to
the Lenders on the date of such prepayment, payable to each Lender in accordance
with its respective Pro Rata Share, an amount equal to the sum of (A) all
outstanding principal of the Term Loan plus accrued and unpaid interest thereon
through the prepayment date, (B) the Final Payment, (C) the Prepayment Fee, plus
(D) all other Obligations that are due and payable, including Lenders’ Expenses
and interest at the Default Rate with respect to any past due amounts.
        (ii) Notwithstanding anything herein to the contrary, on the MD Anderson
Closing Date, Borrower shall prepay part of Term Loans advanced by the Lenders
under this Agreement, payable to each Lender in accordance with its respective
Pro Rata Share, in an amount equal to the sum of (A) a portion of the
outstanding principal of the Term Loans, which, if the MD Anderson Closing Date
is after March 31, 2020 and prior to May 1, 2020, shall be equal to Six Million
Four Hundred Thirty-Nine Thousand Seven Hundred Forty-Two and 41/100 Dollars
($6,439,742.41), plus all accrued and unpaid interest thereon through the
prepayment date, (B) the applicable Final Payment with respect to the portion of
such Term Loans being prepaid which, if the MD Anderson Closing Date is after
March 31, 2020 and prior to May 1, 2020, shall be equal to Five Hundred Sixty
Thousand Two Hundred Fifty-Seven and 59/100 Dollars ($560,257.59), and (C) all
outstanding Lenders’ Expenses as of the MD Anderson Closing Date. If the MD
Anderson
EAST\173196087.2

--------------------------------------------------------------------------------



Closing Date occurs on or after May 1, 2020 and on or prior to June 30, 2020
then such prepayment amounts under this Section 3.2(d)(ii) will be revised by
Oxford to reflect the reduction of such prepayment amounts by the consecutive
equal monthly scheduled payment per month made by Borrower on the outstanding
principal of the Term Loans, such that the prepayment amount consisting of (A)
and (B) above will be reduced by One Million Dollars ($1,000,000) each month.
For the purposes of clarity, any partial prepayment shall be applied pro-rata to
all outstanding amounts under each Term Loan, and shall be applied pro-rata
within each Term Loan tranche to reduce amortization payments under Section
2.2(b) on a pro-rata basis.”
3.3  Section 5.2(d) (Collateral). Section 5.2(d) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:
“(d)  Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. At all times after the Second Amendment
Effective Date, (i) Each of Borrower’s and its Subsidiaries’ Patents is valid
and enforceable and no part of Borrower’s or its Subsidiaries’ Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and
(ii) to the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property or any practice by Borrower or its Subsidiaries
violates the rights of any third party except to the extent such claim could not
reasonably be expected to have a Material Adverse Change. Except as noted on the
Perfection Certificates, neither Borrower nor any of its Subsidiaries is a party
to, nor is bound by, any material license or other material agreement with
respect to which Borrower or such Subsidiary is the licensee that (i) prohibits
or otherwise restricts Borrower or its Subsidiaries from granting a security
interest in Borrower’s or such Subsidiaries’ interest in such material license
or material agreement or any other property, or (ii) for which a default under
or termination of could interfere with Collateral Agent’s or any Lender’s right
to sell any Collateral. Borrower shall provide written notice to Collateral
Agent and each Lender within ten (10) days of Borrower or any of its
Subsidiaries entering into or becoming bound by any license or agreement with
respect to which Borrower or any Subsidiary is the licensee (other than
over-the-counter software that is commercially available to the public).”
3.4  Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(vii)
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:
“(vii)  prompt notice of (A) at all times after the Second Amendment Effective
Date, any material change in the composition of the Intellectual Property, (B)
at all times after the Second Amendment Effective Date, the registration of any
copyright, including any subsequent ownership right of Borrower or any of its
Subsidiaries in or to any copyright, patent or trademark, including a copy of
any such registration, and (C) any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property.”
3.5  Section 6.7 (Protection of Intellectual Property Rights). Section 6.7 of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:
“6.7 Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
prior written consent. At all times after the Second Amendment Effective, if
Borrower or any of its Subsidiaries (i) obtains any patent, registered trademark
or servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any patent or the registration of any trademark or
EAST\173196087.2

--------------------------------------------------------------------------------



servicemark, then Borrower or such Subsidiary shall substantially
contemporaneously provide written notice thereof to Collateral Agent and each
Lender and shall execute such intellectual property security agreements and
other documents and take such other actions as Collateral Agent shall reasonably
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Collateral Agent, for the
ratable benefit of the Lenders, in such property. At all times after the Second
Amendment Effective, if Borrower or any of its Subsidiaries decides to register
any copyrights or mask works in the United States Copyright Office, Borrower or
such Subsidiary shall: execute an intellectual property security agreement and
such other documents and take such other actions as Collateral Agent may
reasonably request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Collateral Agent, for the
ratable benefit of the Lenders, in the copyrights or mask works intended to be
registered with the United States Copyright Office; and (z) record such
intellectual property security agreement with the United States Copyright Office
contemporaneously with filing the copyright or mask work application(s) with the
United States Copyright Office. At all times after the Second Amendment
Effective, Borrower or such Subsidiary shall promptly provide to Collateral
Agent and each Lender with evidence of the recording of the intellectual
property security agreement necessary for Collateral Agent to perfect and
maintain a first priority perfected security interest in such property.”
3.6  Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement in their proper alphabetical
order as follows:
“Capital Event” means delivery to Collateral Agent and Lenders of evidence, in
form and content reasonably acceptable to Collateral Agent and Lenders, of the
receipt by Borrower after the First Amendment Effective Date, but in no event
later than March 31, 2021, of gross cash proceeds of not less than Thirty-Five
Million Dollars ($35,000,000.00) from (i) the issuance and sale by Borrower of
its equity securities to one or more investment partnerships advised by Baker
Bros. pursuant to that certain Securities Purchase Agreement dated as of August
16, 2019 by and among Borrower and the Purchasers listed thereto, (ii) any sale
of equity securities or (iii) any partnership or licensing arrangement of
Borrower.
“Interest-Only Period” is the period commencing on the first (1st) Payment Date
following the Funding Date of the Term Loan, and ending on January 31, 2020;
provided that if the MD Anderson Closing Date is on or prior to June 30, 2020,
the Interest-Only Period shall be automatically extended through December 31,
2020; provided further that if the MD Anderson Closing Date is on or prior to
June 30, 2020 and the Borrower achieves the Capital Event, the Interest-Only
Period shall extend for an additional seven (7) months beginning in the month
following the month in which the Capital Event occurs, as outlined in Annex I
attached hereto as applicable as determined by the date of the achievement of
the Capital Event.
“IP Agreement” is that certain Intellectual Property Security Agreement entered
into by and between Borrower and Collateral Agent dated as of the Second
Amendment Effective Date, as such may be amended from time to time.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, each Disbursement Letter, the Post Closing Letter,
the IP Agreement, any subordination agreements, any note, or notes or guaranties
executed by Borrower or any other Person, and any other present or future
agreement entered into by Borrower, any Guarantor or any other Person for the
benefit of the Lenders and Collateral Agent in connection with this Agreement;
all as amended, restated, or otherwise modified.
EAST\173196087.2

--------------------------------------------------------------------------------



“MD Anderson Asset Purchase Agreement” means that certain Asset Purchase
Agreement by and between Borrower, as seller, and The University of Texas M.D.
Anderson Cancer Center, as buyer, in substantially the form attached hereto as
Annex II.
“MD Anderson Closing Date” means the Closing Date as defined in the MD Anderson
Asset Purchase Agreement, which, for the sake of clarity, is the date on which
the transactions contemplated by the MD Anderson Asset Purchase Agreement occur
are consummated.
“Second Amendment Effective Date” means March 31, 2020.
3.7  Section 13.1 (Definitions). The following defined term and its respective
definition is hereby deleted from Section 13.1 of the Loan Agreement in its
entirety:
        “Amortization Date”
3.8  On the Second Amendment Effective Date, Exhibit A of the Loan Agreement
hereby is replaced in its entirety with Exhibit A attached hereto.
4.Limitation of Amendment.
4.1  If the MD Anderson Closing Date is after June 30, 2020, the amendments set
forth in Section 3 hereof shall be revoked and Collateral Agent, Lenders and
Borrower shall renegotiate each of the respective provisions thereunder.
Furthermore, if the MD Anderson Closing Date is after June 30, 2020, the consent
provided by Collateral Agent in Section 2 related to performance of Borrower’s
obligations under the MD Anderson Asset Purchase Agreement shall be revoked.
4.2  The consent and amendments set forth in Section 2 and Section 3 above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which Collateral Agent or any Lender may
now have or may have in the future under or in connection with any Loan
Document.
4.3  This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
5.1  Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
5.2  Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
5.3  The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
5.4  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
EAST\173196087.2

--------------------------------------------------------------------------------



5.5  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
5.6  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower; and
5.7  This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.Release by Borrower.
6.1  FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Collateral Agent and each Lender and their respective
present or former employees, officers, directors, agents, representatives,
attorneys, and each of them, from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs and expenses, actions
and causes of action, of every type, kind, nature, description or character
whatsoever, whether known or unknown, suspected or unsuspected, absolute or
contingent, arising out of or in any manner whatsoever connected with or related
to facts, circumstances, issues, controversies or claims existing or arising
from the beginning of time through and including the date of execution of this
Amendment solely to the extent such claims arise out of or are in any manner
whatsoever connected with or related to the Loan Documents, the Recitals hereto,
any instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing (collectively “Released Claims”).
6.2  By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.
6.3  This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.
6.4  Borrower hereby represents and warrants to Collateral Agent and the
Lenders, and Collateral Agent and the Lenders are relying thereon, as follows:
(a)  Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.
EAST\173196087.2

--------------------------------------------------------------------------------



(b)  Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
(c)  The terms of this Amendment are contractual and not a mere recital.
(d)  This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.
(e)  Borrower represents and warrants that it is the sole and lawful owner of
all right, title and interest in and to every claim and every other matter which
it releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.
7.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
8.Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto, (ii) the due execution and delivery to Collateral Agent of the
Corporate Borrowing Certificate attached hereto, (iii) the due execution and
delivery to the Collateral Agent and Lenders the Intellectual Property Security
Agreement by each party hereto, (iv) Collateral Agent’s filing of a UCC-3 in
respect of the existing UCC-1 filed with the Delaware Secretary of State naming
Collateral Agent, as secured party, and Borrower, as debtor, amending the
description of the Collateral to conform with Exhibit A as revised by this
Amendment, and (v) Borrower’s payment of all Lenders’ Expenses incurred through
the Second Amendment Effective Date.
9.Conditions Subsequent. Borrower agrees to provide Collateral Agent and the
Lenders at least two (2) days prior written notice of the date that will be the
MD Anderson Closing Date.




[Balance of Page Intentionally Left Blank]


EAST\173196087.2

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

COLLATERAL AGENT AND LENDER:OXFORD FINANCE LLC By:
/s/ Colette H. Featherly
Name:
Colette H. Featherly
Title:
Senior Vice President
BORROWER:BELLICUM PHARMACEUTICALS, INC.By:
/s/ Atabak Mokari
Name:
Atabak Mokari
Title:
Chief Financial Officer





[Signature Page to Second Amendment to Loan and Security Agreement]


EAST\173196087.2

--------------------------------------------------------------------------------



EXHIBIT A
Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including all Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) more than
sixty-five percent (65%) of the total combined voting power of all classes of
stock entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Borrower demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty-five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code; (ii) any license or contract, in
each case if the granting of a Lien in such license or contract is prohibited by
or would constitute a default under the agreement governing such license or
contract (but (A) only to the extent such prohibition is enforceable under
applicable law and (B) other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-408 or 9-409 (or any other
Section) of Division 9 of the Code); provided that upon the termination, lapsing
or expiration of any such prohibition, such license or contract, as applicable,
shall automatically be subject to the security interest granted in favor of
Collateral Agent hereunder and become part of the “Collateral; (iii) cash
securing obligations permitted under clause (h) of the definition of Permitted
Indebtedness; (iv) Excluded Accounts; (v) any “intent to use” application for
registration of a trademark filed pursuant to Section 1(d) of the Lanham Act, 15
U.S.C. Section 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, to the extent that, and
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, and (vi) any interest of
Borrower as a lessee under an Equipment lease if Borrower is prohibited by the
terms of such lease from granting a security interest in such lease or under
which such an assignment or Lien would cause a default to occur under such
lease; provided, however, that upon termination of such prohibition, such
interest shall immediately become Collateral without any action by Borrower or
Oxford.


EAST\173196087.2


--------------------------------------------------------------------------------



ANNEX I
[Amortization Schedule]
EAST\173196087.2


--------------------------------------------------------------------------------



ANNEX II
[MD Anderson Asset Purchase Agreement]
EAST\173196087.2




--------------------------------------------------------------------------------



CORPORATE BORROWING CERTIFICATE
Borrower:
BELLICUM PHARMACEUTICALS, INC.
Date: March 31, 2020
Lender:OXFORD FINANCE LLC, as Collateral Agent and Lender

I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Articles/Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.
4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.








[Balance of Page Intentionally Left Blank]





EAST\173196087.2



--------------------------------------------------------------------------------



Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

NameTitleSignature
Authorized to Add or Remove Signatories
□□□□



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
Resolved Further, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.










[Balance of Page Intentionally Left Blank]


EAST\173196087.2




--------------------------------------------------------------------------------



5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
By:
Name:
Title:

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
          [print title]
of the date set forth above.
By:
Name:
Title:

[Signature Page to Corporate Borrowing Certificate]
EAST\173196087.2


--------------------------------------------------------------------------------



EXHIBIT A
Certificate of Incorporation (including amendments)
[see attached]


EAST\173196087.2


--------------------------------------------------------------------------------



EXHIBIT B
Bylaws
[see attached]




EAST\173196087.2